Case 1:20-cv-02241-ABJ Document 24-2 Filed 05/03/21 Page 1 of 2




Defendants’ Exhibit
      No. 2
                        Case 1:20-cv-02241-ABJ
 P.D. 360 Rev. 9/85 METROPOLITAN                        Document
                                 POLICE DEPARTMENT - Washington,          24-2 FOR
                                                                 D.C. - REQUEST Filed 05/03/21
                                                                                   TELETYPE       Page
                                                                                            MESSAGE      2 of 2
   1. REQUEST FOR                  2. TYPE                          3. COMPLAINT NUMBER                6. DATE OF REQUEST
                                    ORIGINAL
      LOCAL LOOKOUT
                                    EXPEDITE                                                          April 8, 2020
                                    ADDITIONAL
      INTERSTATE TT                CANCEL                         4. UNIT NUMBER                     7. REQUESTING ELEMENT
      ADMINISTRATIVE TT            CORRECTION
      DETAIL (See Reverse)         REPEAT                          202-727-4275                      Firearms Registration Branch
                                    REPLY
                                                                    5.                                 8.
                                                                        NOT FOR THE PRESS                 FLASH TT REQUESTED
   9. TO THE FORCE –



   10. NAME OF WANTED PERSON                  11. WANTED BY                               12. CHARGE



   13. COMPLAINANTS NAME                                            14. COMPLAINANTS ADDRESS



   15. DESCRIPTION OF WANTED PERSON OR MESSAGE

           Temporary Extension for Concealed Carry Licenses Issued by the District of Columbia

                                               TO BE READ AT ROLL CALLS

   Effective immediately, licenses issued by MPD authorizing the concealed carry of handguns by private
   citizens which are set to expire during the COVID-19 public health emergency (as declared in Mayor’s
   Order 2020-046, issued March 11, 2020) will remain valid for 45 days after the end of the emergency and
   any subsequent extensions. This order is issued pursuant to § 310 of the COVID-19 Response
   Emergency Amendment Act of 2020 and the authority delegated to the Metropolitan Police Department
   (MPD) by the City Administrator.

   During the public health emergency, with an end date to be determined later, officers shall not charge
   someone solely for having a District of Columbia concealed carry license that expired on or after March
   11, 2020. Licensees must continue to comply with all other requirements.

   Please contact the Firearms Registration Branch at 202-727-4275 with any questions.




   SENDER-BADGE-ORG.ELM.                      AUTHORIZED BY-BADGE-ORG.ELM.                BUREAU HEAD APPROVAL




                                                                                          Peter Newsham
                                                                                          Chief of Police
                                                    COMMUNICATIONS DIVISION USE ONLY

   REMARKS                                                                             DATE AND TIME
                                                                                        April 8, 2020 @ 2050 Hours
                                                                                       FILE

                                                                                       TELETYPE NUMBER
                                                                                       TT-04-018-20
Distribution: 1- Communications Division                 2- Element File Copy
